In the United States Court of Federal Claims
                                 OFFICE OF SPECIAL MASTERS
                                          No. 18-944V
                                      Filed: May 10, 2021
                                        UNPUBLISHED


    TRACEY HARRIS, parent of C.H., a
    minor,                                                      Special Master Horner

                         Petitioner,
    v.                                                          Interim Attorneys’ Fees and
                                                                Costs Decision; Expert Costs
    SECRETARY OF HEALTH AND
    HUMAN SERVICES,

                        Respondent.


Ronald Craig Homer, Conway, Homer, P.C., Boston, MA, for petitioner.
Christine M. Becer, U.S. Department of Justice, Washington, DC, for respondent.

          DECISION AWARDING INTERIM ATTORNEYS’ FEES AND COSTS 1

        On March 30, 2021, petitioner moved for an award of interim attorneys’ fees and
costs in the amount of $83,301.47. 2 (ECF. No 57.) In response, respondent deferred to
the special master regarding both the amount and appropriateness of an award of
interim attorneys’ fees and costs. (ECF No. 59.) However, respondent did note that he
“is satisfied the statutory and other legal requirements for an award of attorneys’ fees
and costs are met.” (Id. at 2.) For the reasons discussed below, I award petitioner
interim attorneys’ fees and costs in the reduced amount of $78,351.07.




1
  Because this decision contains a reasoned explanation for the special master’s action in this case, it will
be posted on the United States Court of Federal Claims’ website in accordance with the E-Government
Act of 2002. See 44 U.S.C. § 3501 note (2012) (Federal Management and Promotion of Electronic
Government Services). This means the decision will be available to anyone with access to the
Internet. In accordance with Vaccine Rule 18(b), petitioner has 14 days to identify and move to redact
medical or other information the disclosure of which would constitute an unwarranted invasion of privacy.
If the special master, upon review, agrees that the identified material fits within this definition, it will be
redacted from public access.
2
 The motion incorrectly states that the total amount requested is $83,101.47 due to the billing error
discussed in footnote 5, below.

                                                      1
   I.     Procedural History

        On June 29, 2018, petitioner filed this claim under the National Childhood
Vaccine Injury Act, 42 U.S.C. § 300aa-10-34 (2012) on behalf of her minor child, C.H.
Petitioner alleged that C.H. suffered Guillain Barre Syndrome (“GBS”) as a result of
C.H.’s July 8, 2015 Tetanus-Diphtheria-acellular-Pertussis (“Tdap”) and meningococcal
vaccinations. (ECF No. 1.) Petitioner later amended her petition on September 27,
2018 to specifically allege that C.H. suffered from “Miller Fisher syndrome, a variant of
[GBS].” (ECF No. 16.)

      This case was originally assigned to Special Master Sanders. (ECF No. 4.) On
March 25, 2019, respondent filed his Rule 4(c) report, recommending against
compensation. (ECF No. 22.)

      Petitioner next filed an expert report from Dr. Yuval Shafrir to support her claim
and respondent filed responsive reports from Drs. Leslie Benson and Craig D. Platt.
(ECF Nos. 29, 41.) This case was reassigned to my docket on August 29, 2019. (ECF
No. 36.) Petitioner then filed a supplemental expert report from Dr. Omid Akbari and
respondent filed a supplemental report from Dr. Platt. (ECF Nos. 47, 55.)

       Petitioner filed the instant motion for interim attorneys’ fees and costs on March
30, 2021, respondent filed his response on April 13, 2021, and petitioner did not file a
reply. (ECF Nos. 57, 59.) Accordingly, petitioner’s motion for interim attorneys’ fees
and costs is now ripe for resolution.

   II.    An Award of Interim Attorneys’ Fees and Costs is Appropriate

        Section 15(e)(1) of the Vaccine Act allows for the special master to award
“reasonable attorneys' fees, and other costs.” § 300aa–15(e)(1)(A)–(B). Petitioners are
entitled to an award of reasonable attorneys' fees and costs if they are entitled to
compensation under the Vaccine Act, or, even if they are unsuccessful, if the special
master finds that the petition was filed in good faith and with a reasonable basis. Avera
v. Sec'y of Health & Human Servs., 515 F.3d 1343, 1352 (Fed. Cir. 2008). In his
response, respondent indicated that the statutory requirements were met in this case.
(ECF No. 59, p. 2.) I agree.

        Additionally, the Federal Circuit has concluded that interim fee awards are
permissible and appropriate under the Vaccine Act. Shaw v. Sec’y of Health & Human
Servs., 609 F.3d 1372 (Fed. Cir. 2010); Avera, 515 F.3d at 1352. In Avera, the Federal
Circuit stated, “[i]nterim fees are particularly appropriate in cases where proceedings
are protracted and costly experts must be retained.” Id. In denying an interim fee
award, the Avera court reasoned, “The amount of fees here was not substantial;
appellants had not employed any experts; and there was only a short delay in the award
pending the appeal.” Id. In Shaw, the Federal Circuit clarified that “where the claimant
establishes that the cost of litigation has imposed an undue hardship and there exists a



                                             2
good faith basis for the claim, it is proper for the special master to award interim
attorneys’ fees.” 609 F.3d at 1375.

        Here, petitioner’s request for interim attorneys’ fees and costs is made after
almost three years of litigation within the entitlement phase of this case and after
petitioner incurred costs for providing multiple expert reports to support her claim. This
case is still in the entitlement phase, and thus, the timing of the ultimate resolution of
this case remains unknown. Accordingly, I find that petitioner’s request for an award for
interim attorneys’ fees and costs is reasonable.

    III.   Reasonableness of the Requested Award

           a. Attorneys’ Fees

        It is “well within the special master’s discretion” to determine the reasonableness
of fees. Saxton v. Sec’y of Health & Human Servs., 3 F.3d 1517, 1521-22 (Fed. Cir.
1993); see also Hines v. Sec’y of Health & Human Servs., 22 Cl. Ct. 750, 753 (1991)
(“[T]he reviewing court must grant the special master wide latitude in determining the
reasonableness of both attorneys’ fees and costs.”). The Federal Circuit has approved
the lodestar approach to determine reasonable attorneys’ fees and costs under the
Vaccine Act. Avera, 515 F.3d at 1347. This is a two-step process. Id. at 1347-48.
First, a court determines an “initial estimate…by ‘multiplying the number of hours
reasonably expended on the litigation times a reasonable hourly rate.’” Id. (quoting
Blum v. Stenson, 465 U.S. 886, 888 (1984)). Second, the court may make an upward
or downward departure from the initial calculation of the fee award based on specific
findings. Id. at 1348. In this case, petitioner is seeking $33,718.40 in interim attorneys’
fees for work performed in 2018 through 2021.

         A reasonable hourly rate is “the prevailing market rate defined as the rate
prevailing in the community for similar services by lawyers of reasonably comparable
skill, experience, and reputation.” Avera, 515 F.3d at 1348 (citation and quotation
omitted). The decision in McCulloch provides a further framework for consideration of
appropriate ranges for attorneys’ fees based upon the experience of the practicing
attorney. McCulloch v. Sec’y of Health & Human Servs., No. 09-293V, 2015 WL
5634323, at *19 (Fed. Cl. Spec. Mstr. Sept. 1, 2015), motions for recons. denied, 2015
WL 6181910 (Fed. Cl. Spec. Mstr. Sept. 21, 2015). The Office of Special Masters has
subsequently updated the McCulloch rates, and the Attorneys’ Forum Hourly Rate Fee
Schedules for 2015-2016, 2017, 2018, 2019, 2020, and 2021 can be accessed online. 3
I have reviewed the billing records submitted with petitioner’s request, and in my
experience, the hourly rates billed for 2018 through 2021 for attorney time, paralegal


3
   Each of the Fee Schedules for 2015 through 2021 can be accessed at
http://www.cofc.uscourts.gov/node/2914. The hourly rates contained within the schedules are derived
f rom the decision in McCulloch, 2015 WL 5634323. The schedules for 2017, 2018, 2019, 2020, and 2021
are adjusted for inflation using the Producer Price Index for Offices of Lawyers (“PPI-OL”).


                                                 3
time, and law clerk time, are all reasonable and in accord with prior awards made by
other special masters.

       Turning to the number of hours billed, special masters may rely on their
experience within the Vaccine Program to determine the reasonable number of hours
expended. Wasson v. Sec’y of Health & Human Servs., 24 Cl. Ct. 482, 484 (1991),
rev’d on other grounds and aff’d in relevant part¸ 988 F.2d 131 (Fed. Cir. 1993). Special
masters have previously reduced the fees paid to petitioners due to excessive and
duplicative billing. See Ericzon v. Sec’y of Health & Human Servs., No. 10-103V, 2016
WL 447770 (Fed. Cl. Spec. Mstr. Jan. 15, 2016) (reduced overall fee award by 10
percent due to excessive and duplicative billing); Raymo v. Sec’y of Health & Human
Servs., No. 11-654V, 2016 WL 7212323 (Fed. Cl. Spec. Mstr. Nov. 2, 2016) (reduced
overall fee award by 20 percent), mot. for rev. denied, 129 Fed. Cl. 691 (2016). Special
masters can reduce a fee request sua sponte, without providing petitioners notice and
opportunity to respond. See Sabella v. Sec’y of Health & Human Servs., 102 Fed. Cl.
719, 729 (2011).

        Upon review of the billing records submitted by petitioner’s counsel, I find that
there was duplicative and excessive billing due to attorneys, paralegals, and law clerks
billing for reviewing the same orders and attending the same case meetings. 4 Moreover,
many of these duplicative reviews are billed at 0.10 or 0.20 hours, indicating that such
reviews are less likely to have been substantive and less likely to have required multiple
reviewers. This firm has seen fee reductions in prior cases due to the inefficiency of
overstaffing attorneys on a single case. See Lord v. Sec’y of Health & Human Servs.,
No. 12-255V, 2016 WL 3960445 (Fed. Cl. Spec. Mstr. June 30, 2016); Ericzon v. Sec’y
of Health & Human Servs., No. 10-103V, 2016 WL 447770 (Fed. Cl. Spec. Mstr. Jan.
15, 2016); Tomlinson v. Sec’y of Health & Human Servs., No. 13-736V, 2015 WL
7068558 (Fed. Cl. Spec. Mstr. Oct. 23, 2015). Accordingly, I find that a 5% reduction in
total requested attorneys’ fees is appropriate. This result in a reduction of $1,685.92 of
the interim fee award and a total award of $32,032.48 in interim attorneys’ fees.

            b. Interim Attorneys’ Costs

        Attorneys’ costs must be reasonable as well. See Perreira v. Sec’y of Health &
Human Servs., 27 Fed. Cl. 29, 34 (1992) (“The conjunction ‘and’ conjoins both
‘attorneys’ fees’ and ‘other costs’ and the word ‘reasonable’ necessarily modifies both.
Not only must any request for reimbursement of attorneys’ fees be reasonable, so also
must any request for reimbursement of costs.”). In this case, petitioner seeks
$49,558.37 5 in interim attorneys’ costs. (ECF No. 57, p. 2.) The majority of the


4
 For example, on April 25, 2019, attorney Meredith Daniels billed 0.70 hours for drafting a letter to Dr.
Shaf rir and a status report while attorney P. Kelly billed 0.30 hours for reviewing Ms. Daniels’s drafts.
(ECF No. 57, p. 12.) Similar duplicative billings related to review of Ms. Daniels’s drafts occurred on May
28, 2019, July 26, 2019, October 21, 2019, October 31, 2019, and February 2, 2021. (Id. at 12-16, 21.)
5
 Petitioner’s counsel represented costs for Dr. Akbari as $35,000, whereas Dr. Akbari’s invoice reflected
$35,200 f or 64 hours of work billed at $550.00 an hour. (Compare ECF No. 57, p. 22 with ECF No. 57, p.

                                                     4
expenses incurred were expert costs billed by Dr. Akbari ($35,200.00) and Dr. Shafrir
($12,425.00).

      An expert retained by the petitioner in the Vaccine Program will only be
compensated at a reasonable hourly rate, and the petitioners have the burden of
demonstrating that the expert costs incurred were reasonable. Ceballos v. Sec'y of
Health & Human Servs., No. 99–97V, 2004 WL 784910, at *13 (Fed. Cl. Spec. Mstr.
Mar. 25, 2004). Additionally, such request should be supported by contemporaneous
and detailed invoices. Caves v. Sec’y of Health & Human Servs., 111 Fed. Cl. 774,
781-83 (2013); Morse v. Sec’y of Health & Human Servs., 89 Fed. Cl. 683 (2009).

        Petitioner’s first expert, Dr. Shafrir, has requested an hourly rate of $350 per hour
for a total of 35.5 hours. The rate and hours requested by Dr. Shafrir are consistent
with what has previously been found to be reasonable by other special masters in cases
where Dr. Shafrir provided expert reports. See Austin v. Sec’y of Health & Human
Servs., No. 05-579V, 2019 WL 4126538 at *5 (Fed. Cl. Spec. Mstr. July 31, 2019);
Walters v. Sec’y of Health & Human Servs., No. 15-1380V, 2019 WL 7560054 at *5
(Fed. Cl. Spec. Mstr. July 29, 2019); Oliver v. Sec’y of Health & Human Servs., No. 10-
394V, 2019 WL 2246727 at *4 (Fed. Cl. Spec. Mstr. Apr. 16, 2019); Cunningham v.
Sec'y of Health & Human Servs., No. 13-483V, 2017 WL 4323145, at *5 (Fed. Cl. Spec.
Mstr. Sept. 1, 2017); Whitney v. Sec'y of Health & Human Servs., No. 10-809V, 2016
WL 4491499, at *6 (Fed. Cl. Spec. Mstr. July 27, 2016). Based on prior decisions in the
Program, the content of Dr. Shafrir’s expert report, and the work documented by Dr.
Shafrir’s invoice, I find that his hourly rate and hours billed are reasonable and result in
an award of interim expert cost of $12,425.00.

        Petitioner’s second expert, Dr. Akbari, has requested an hourly rate of $550 per
hour. However, other Special Masters have repeatedly found that $500 is a more
appropriate rate given Dr. Akbari’s credentials and rates awarded for Dr. Akbari’s work
in the past. See, e.g., Pek v. Sec’y of Health & Human Servs., No. 16-0736V, 2020 WL
6437774 (Fed. Cl. Spec. Mstr. Sept. 16, 2020); Sheppard v. Sec'y of Health & Human
Servs., No. 17-819V, 2020 WL 1027958, at *3 (Fed. Cl. Spec. Mstr. Feb. 20, 2020);
Shinksy v. Sec'y of Health & Human Servs., No. 15-713V, 2019 WL 2064558, at *5
(Fed. Cl. Spec. Mstr. May 9, 2019); Hernandez v. Sec'y of Health & Human Servs., No.
16-1508V, 2018 WL 4391060, at *2 (Fed. Cl. Spec. Mstr. Aug. 20, 2018). Upon my
review, I agree that $500 per hour, comparable to what has previously been awarded
for Dr. Akbari’s work, represents a reasonable hourly rate for Dr. Akbari’s work in this
case. Accordingly, Dr. Akbari’s hourly rate is reduced to $500.00 per hour. 6

46.) Adjusting for this, petitioner’s requested total costs should have been $49,558.37, before reductions
rather than $49,358.37 as stated in petitioner’s motion.
6
 Petitioner did cite a single case, Wolf v. Secretary of Health and Human Services, for the proposition
that Dr. Akbari’s work as previously be compensated at a rate of $550 per hour. 2019 WL 7954346 (Fed.
Cl. Spec. Mstr. Jan. 21, 2019). However, that decision did not actually address Dr. Akbari’s hourly rate or
even separately disclose the total amount awarded in reimbursement for Dr. Akbari’s work. Moreover,
petitioner otherwise cites to cases awarding costs relative to Dr. Akbari’s work at a rate of $500 per hour.
(ECF No. 57, n. 1.)

                                                     5
         Dr. Akbari has billed petitioner for a total of 64 hours. I find this to be reasonable
considering the length and depth of Dr. Akbari’s report, as well as the specificity of Dr.
Akbari’s invoice. In the past, another special master reduced costs awarded for Dr.
Akbari’s services based in part on the fact that Dr. Akbari failed to provide detailed
explanations documenting the work he performed. See Riley v. Sec’y of Health &
Human Servs., No. 16-262V, 2020 WL 1026929, at *3 (Fed. Cl. Spec. Mstr. Feb. 6,
2020). Dr. Akbari’s hours have also been reduced for when his report provided limited
utility in supporting petitioner’s claim. See Pek, 2020 WL 64377741, at *4. In that case,
Dr. Akbari had billed over 86 hours, which was reduced by half. Id.

        Here, Dr. Akbari provided petitioner with a detailed invoice documenting the work
he performed for each billing entry. Dr. Akbari reviewed over 5,000 pages of medical
records, responded to several different expert reports, and cited 53 different references,
ultimately producing a 19-page report. (See Ex. 65.) Given the size of the record in this
case and the significant analysis provided in support of petitioner’s claim, I find that it
was reasonable for Dr. Akbari to bill for 64 hours of work in this case. For example, his
time spent reviewing petitioner’s medical records was comparable to the time spent by
petitioner’s other expert, Dr. Shafrir. Based on the above, recalculating Dr. Akbari’s
invoice at an hourly rate of $500 per hour for 64 hours of work results in a total award of
$32,000.00.

        Additionally, petitioner seeks $1,933.37 in interim attorneys’ costs for
miscellaneous office costs including sending and requesting medical records, travel,
lodging, and meals. All of these expenses are documented aside from three entries for
postage, photocopies, and flash drives totaling $64.48. Based on the lack of
documentation for those three entries, I reduce the total amount, accordingly, resulting
in a total award of $1,868.89 in miscellaneous attorneys’ costs.

       Finally, petitioner requests $24.70 in postage costs incurred directly by petitioner
while sending documents to her counsel. Petitioner has submitted documentation of
this expense, and I find that petitioner’s request is reasonable, resulting in a total award
of $24.70 to petitioner.

   IV.      Conclusion

        In light of the above, petitioner’s motion for an award of interim attorneys’ fees
and costs is hereby GRANTED. Petitioner is awarded, $78,351.07 representing
$32,032.48 in interim attorneys’ fees and $46,293.89 in interim attorneys’ costs for
petitioners’ counsel as well as $24.70 in interim costs to petitioner.

         Accordingly, I award a total of $78,351.07 as follows:

            •   A lump sum of $78,326.37 in the form of a check payable to petitioner
                and her counsel, Ronald Craig Homer, Esq.; and



                                               6
            •   A lump sum of $24.70 in the form of a check payable to petitioner.

        The clerk of the court shall enter judgment in accordance herewith. 7


IT IS SO ORDERED.
                                                          s/Daniel T. Horner
                                                          Daniel T. Horner
                                                          Special Master




7
 Pursuant to Vaccine Rule 11(a), entry of judgment can be expedited by the parties’ joint filing of notice
renouncing the right to seek review.

                                                     7